Case: 14-15366   Date Filed: 07/15/2015   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-15366
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:13-cr-20873-UU-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

RAYMOND COLON,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (July 15, 2015)

Before TJOFLAT, MARCUS, and WILLIAM PRYOR, Circuit Judges.

PER CURIAM:
              Case: 14-15366     Date Filed: 07/15/2015   Page: 2 of 2


      Richard L. Rosenbaum, appointed counsel for Raymond Colon in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Colon’s convictions and

sentences are AFFIRMED.




                                          2